DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 09/28/2021 is acknowledged. Claims 4-6 are withdrawn due to being drawn to a non-elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzon (US20170263402A1), further in view of Kume (US6295930B1) and Fukuyama (US8716615B2).
Regarding claim 1, Lorenzon teaches an electric circuit breaker device (i.e. pyrotechnic circuit breaker 1) (fig.7) comprising: in a housing (i.e. body 2) (fig.7), an igniter (i.e. igniter 4) (fig.7), a rod-like projectile (i.e. piston 5) (fig.7), and a conductor portion (i.e. bus bar 6) (fig.7) for forming a part of an electric circuit (implicit function of circuit breaker), the igniter, the rod- like projectile, and the conductor portion being arranged in this order (implicit, as seen in fig.7) in a cylindrical space (implicit, cylindrical shape as seen in fig.7) formed from a first end portion of the housing (e.g. portion of housing closest to retainer 3) (fig.7) toward a second end portion (e.g. portion of housing closest to drawer 7) (fig.7) opposite to the first end portion in a housing axial direction (implicit, as seen in fig.7), and an insulating closed space (i.e. receiving groove 72) (fig.7) (also refer to [0087], improves the electrical insulation between these two portions of the bus bar 6 for reliably breaking the associated circuit) between the second end portion of the housing and the conductor portion (implicit, as seen in fig.7), wherein the conductor portion is a plate portion (implicit, as seen in fig.7) (also refer to [0073], insertion slot adapted 
Lorenzon does not explicitly teach the housing and rod-like projectile to be made of synthetic resin. Lorenzon also does not teach W1 - L1 ≥ 0.25 mm.
Kume teaches in a similar field of endeavor of pyrotechnic circuit breakers that it is conventional to have a housing made of synthetic resin (column 9 lines 2-3, preferable to use light synthetic resin which can be easily molded) (also refer to column 12 line 4, resin member 134).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin housing in Lorenzon, as taught by Kume, as it provides the advantage of heat resistance and high mechanical strength.
Lorenzon and Kume do not teach the rod-like projectile to be made of synthetic resin. Lorenzon also does not teach W1 - L1 ≥ 0.25 mm.
Fukuyama teaches in a similar field of endeavor of conduction breaking device that it is conventional to have a rod-like projectile made of synthetic resin (i.e. movable member 23) (fig.2) (also refer to column line, movable member 23 … made of a synthetic resin).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin rod-like projectile in Lorenzon and Kume, as taught by Fukuyama, as it provides the advantage of heat resistance and high mechanical strength.

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon, Kume and Fukuyama to provide the advantage of appropriate movement of rod-like projectile into the opening portion.
Regarding claim 2, Lorenzon, Kume and Fukuyama teach the electric circuit breaker device according to claim 1, wherein for the insulating closed space, the width (W1) of the opening portion and a width (W2) of the closed end surface (e.g. width W2 at the end of receiving groove 72 opposite to the opening portion tapers to a point) (fig.7) have a relationship of W1 > W2 (implicit, as seen in fig.7), and the width (W2) of the closed end surface and the width (L1) of the end portion of the rod-like projectile have a relationship of W2 < L1 (implicit, as seen in figs.7 and 9).
Regarding claim 3, Lorenzon, Kume and Fukuyama teaches the electric circuit breaker device according to claim 1, wherein for the insulating closed space, the width (W1) of the opening portion and a width (W2) of the closed end surface (e.g. width W2 at the end of receiving groove 72 opposite to the opening portion tapers to a point) (fig.7) have a relationship of W1 > W2 (implicit, as seen in fig.7), the width (W2) of the closed end surface and the width (L1) of the end portion of the rod-like projectile have a relationship of W2 < L1 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borg (US20130056344A1) (fig.5) and Gonthier (US10622179B2) (figs. 4A, 4B and 4C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/09/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839